Allen, J.
(dissenting). This action is on the official bond of an administratrix, and clearly falls within the fifth clause of section 18 of the Code of Civil Procedure. As to the sureties, there is, and can be, no liability created by statute. Their liability arises solely from having signed the administratrix’s bond, and her default. The liability is fixed by the terms of the obligation they signed, and the law as it stood at the time of its execution. The Legislature is powerless to impose by statute a liability on them which they did not incur by the execution of the bond. As to them, there was not, and cannot be, a liability created by statute. Whether the liability of the administratrix be one created by statute or upon a contract express or implied, is unimportant, for the case falls within section 21 of the Code, she having been absent from the State a sufficient length of time to take away the bar of the statute. Her liability is conceded, and the court rendered a judgment against her. Sureties on the bond of an administrator may plead as a defense to an action against them, either that the cause of action on the bond accrued more than five years before the commencement of the suit, in which event they would be discharged from liability whether their principal was *461so or not, or, that the cause of action against the principal was barred by some shorter limitation, and being barred against the principal, it would, of course, be barred against the sureties.
• Under the bond, they could never be liable when the principal was discharged. But neither of these pleas could avail the sureties in this action, for it was brought in less than five years after it accrued, and the principal has not been discharged from liability by any other statute of limitations. There is, therefore, no defense of which they may avail themselves.